UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-1665 KINGSTONE COMPANIES, INC. (Exact name of registrant as specified in its charter) Delaware 36-2476480 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1154 Broadway Hewlett, NY 11557 (Address of principal executive offices) (516)374-7600 (Registrant’s telephone number, including area code) (Former Name, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ As of August 15, 2011, there were 3,838,386 shares of the registrant’s common stock outstanding. KINGSTONE COMPANIES, INC. INDEX PAGE PART I — FINANCIAL INFORMATION 2 Item1 — Financial Statements 2 Condensed Consolidated Balance Sheets at June 30, 2011 (Unaudited) and December 31, 2010 2 Condensed Consolidated Statements of Operations and Comprehensive Incomefor the three months and six months ended June 30, 2011 (Unaudited) and 2010 (Unaudited) 3 Condensed Consolidated Statement of Stockholders’ Equity for the six months ended June 30, 2011 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 (Unaudited) and 2010(Unaudited) 5 Notes to Condensed Consolidated Financial Statements(Unaudited) 6 Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3 — Quantitative and Qualitative Disclosures About Market Risk 40 Item4 — Controls and Procedures 40 PART II — OTHER INFORMATION 41 Item1 — Legal Proceedings 41 Item1A — Risk Factors 41 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3 — Defaults Upon Senior Securities 41 Item4 — Reserved 41 Item5 — Other Information 41 Item6 — Exhibits 41 Signatures EXHIBIT 31(a) EXHIBIT 31(b) EXHIBIT 32 EXHIBIT 101.INS XBRL Instance Document EXHIBIT 101.SCH XBRL Taxonomy Extension Schema EXHIBIT 101.CAL XBRL Taxonomy Extension Calculation Linkbase EXHIBIT 101.DEF XBRL Taxonomy Extension Definition Linkbase EXHIBIT 101.LAB XBRL Taxonomy Extension Label Linkbase EXHIBIT 101.PRE XBRL Taxonomy Extension Presentation Linkbase Forward-Looking Statements This Quarterly Report contains forward-looking statements as that term is defined in the federal securities laws.The events described in forward-looking statements contained in this Quarterly Report may not occur.Generally these statements relate to business plans or strategies, projected or anticipated benefits or other consequences of our plans or strategies, projected or anticipated benefits from acquisitions to be made by us, or projections involving anticipated revenues, earnings or other aspects of our operating results.The words "may," "will," "expect," "believe," "anticipate," "project," "plan," "intend," "estimate," and "continue," and their opposites and similar expressions are intended to identify forward-looking statements.We caution you that these statements are not guarantees of future performance or events and are subject to a number of uncertainties, risks and other influences, many of which are beyond our control, that may influence the accuracy of the statements and the projections upon which the statements are based.Factors which may affect our results include, but are not limited to, the risks and uncertainties discussed in Item 7 of our Annual Report on Form 10-K for the year ended December 31, 2010 under “Factors That May Affect Future Results and Financial Condition”. Any one or more of these uncertainties, risks and other influences could materially affect our results of operations and whether forward-looking statements made by us ultimately prove to be accurate.Our actual results, performance and achievements could differ materially from those expressed or implied in these forward-looking statements.We undertake no obligation to publicly update or revise any forward-looking statements, whether from new information, future events or otherwise. 1 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets June 30, December 31, 2010* (unaudited) Assets Fixed-maturity securities, held to maturity, at amortized cost (fair value of $596,683 at June 30, 2011 and $606,398 at December 31, 2010) $ $ Fixed-maturity securities, available for sale, at fair value (amortized cost of $18,226,972 at June 30, 2011 and $16,277,052 at December 31, 2010) Equity securities, available-for-sale, at fair value (cost of $2,741,606 at June 30, 2011 and $2,825,015 at December 31, 2010) Total investments Cash and cash equivalents Premiums receivable, net of provision for uncollectible amounts Receivables - reinsurance contracts Reinsurance receivables, net of provision for uncollectible amounts Notes receivable-sale of business Deferred acquisition costs Intangible assets, net Property and equipment, net of accumulated depreciation Other assets Total assets $ $ Liabilities Loss and loss adjustment expenses $ $ Unearned premiums Advance premiums Reinsurance balances payable Deferred ceding commission revenue Notes payable and capital lease obligations (includes payable to related parties of $378,000 at June 30, 2011 and $785,000 at December 31, 2010) Accounts payable, accrued expenses and other liabilities Income taxes payable - Deferred income taxes Total liabilities Commitments and Contingencies Stockholders' Equity Common stock, $.01 par value; authorized 10,000,000 shares; issued 4,643,122 shares; outstanding 3,838,386 shares Preferred stock, $.01 par value; authorized 1,000,000 shares; -0- shares issued and outstanding - - Capital in excess of par Accumulated other comprehensive income Retained earnings Treasury stock, at cost, 804,736 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ * derived from audited financial information See accompanying notes to condensed consolidated financial statements. 2 KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenues Net premiums earned $ Ceding commission revenue Net investment income Net realized gain on investments Other income Total revenues Expenses Loss and loss adjustment expenses Commission expense Other underwriting expenses Other operating expenses Depreciation and amortization Interest expense Interest expense - mandatorily redeemable preferred stock - - Total expenses Income from continuing operations before taxes Income tax expense Income from continuing operations Income from discontinued operations, net of taxes - - Net income Gross unrealized investment holding gains (losses) arising during period ) Income tax (expense) benefit related to items of other comprehensive income (loss) Comprehensive income $ Basic and diluted earnings per common share: Income from continuing operations $ Income from discontinued operations $ Income per common share $ Weighted average common shares outstanding Basic Diluted See accompanying notes to condensed consolidated financial statements. 3 KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Condensed Consolidated Statement of Stockholders' Equity Six months ended June 30, 2011 (unaudited) Accumulated Other Comprehensive Income Capital in Excess of Par Common Stock Preferred Stock Retained Earnings Treasury Stock Shares Amount Shares Amount Shares Amount Total Balance, December 31, 2010 $ - $
